DETAILED ACTION

Claims 1, 16 and 20 are amended.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Feng et al. “A New Framework for Network Flow Queuing Delay Prediction Based on Stream Computing”, hereinafter Feng, in view of Holbrook et al. (US 20140269378) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ko et al. (US 20110267952) and Kumar et al. “Inband Flow Analyzer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20110267952) hereinafter Ko in view of Kumar et al. “Inband Flow Analyzer”, hereinafter Kumar.
Regarding claim 1, teaches a method for managing a network by a network monitoring system, wherein the network comprises a plurality of network devices (see Fig. 1 switches 108, 110, 112, 114, 120, 122, 124, 126), the method comprising: 
receiving, by the network monitoring system, network  data from a network device of the plurality of network devices (see [0005]: The latency probe packets (i.e. network data) are periodically sent to various flow destinations and returned to the switch at the flow source; see also [0025]: To develop a latency map of either network (e.g., the LAN 102 or the SAN 104), the appropriate source switch periodically, or in response to an alternative probe condition, deploys latency probe packets along available routes in the network); 
dynamically updating a latency model of the network using the network data to obtain an updated latency model (see [0005]: Implementations described and claimed herein address the foregoing problems by creating and dynamically updating a latency map of the network to adjust routing of flows. Further, the network is monitored to detect latency issues and trigger a dynamic adjustment of routing based on the latency map; see also Fig. 11 step 1102 and [0050]: A maintenance operation 1102 maintains an updated latency map associated with a switch, such as by the example operations described with regard to FIG. 10); 
identifying a congestion point in the network using the updated latency model and at least a portion of the network data (see Fig. 11 step 1104 YES and [0050]: detecting a latency condition, wherein the latency condition may be a congestion signal from a switch in the network; see also [0041]: For example, the switch 808 may be receiving more frame traffic than one of its output ports can transmit, such as influenced by a slow link between the switch 808 and the switch 810. In such a circumstance, the switch 808 can inform an administrative client (not shown), which can signal the source switch 802 through a management port, or otherwise signal the source switch 802 (directly or indirectly) of the congestion on a route used by the source switch 802 (see e.g., congestion signal 814)); 
validating the congestion point (see [0044]: If the source switch 902 detects that the TEff associated with a route used by a flow exceeds the threshold set for the route (i.e. validating the congested point), then the source switch 902 triggers a re-routing operation, which evaluates the latency map, waits for an acceptable time to redirect the flow, and updates its routing table (not shown) to redirect the flow to a route with less latency); and 
initiating a remediation action based on the validation (see [0051-52]: If a latency condition is detected in the decision operation 1104, an evaluation operation 1106 evaluates the latency map to determine a new route. For example, the flow may be currently directed on a first route, and the source switch evaluates the latency map to identify another route that is available to the destination switch or port and has a lower effective latency time … If the decision operation 1108 finds a better route (e.g., one with a lower effective latency time than the existing route), then a rerouting operation 1110 adjusts congestion mapping in the source switch, which results in redirection of one or more flows to the better route (e.g., by modifying the routing table in the switch to route packets along the new route)).
However, Ko does not explicitly teach a method wherein the received network data represents in-band network telemetry (INT) data. 
In the same field of endeavor, Kumar teaches a method in accordance with the present invention, the method wherein the received network data represents in-band network telemetry (INT) data (see Page 2 third paragraph: Kumar describes an Inband Flow Analyzer (IFA) which is a mechanism to mark packets in a flow to enable collection of metadata regarding the analyzed flow. Furthermore, Fig. 1 on Page 6 shows an IFA based telemetry framework for collecting live traffic flow for analysis (see Page 5 lines 22-31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the embodiments of the Ko invention to include the teachings of Kumar, namely incorporating an In-band telemetry framework for generating in-band network telemetry for analysis by the monitoring system of Ko to arrive at the claimed invention. Incorporating Kumar into Ko would yield to several advantages, namely enabling production packets to directly report their experience inside a network, thereby facilitating unprecedented monitoring accuracy and precision. 

Regarding claim 2, Ko in view of Kumar is applied as disclosed in claim 1 examined above. The combination of Ko and Kumar teaches a method comprising updating a latency model of the network using the INT data to obtain an updated latency model. Furthermore, Ko teaches a method wherein the latency model specifies a latency value for at least one queue in one of the plurality of network devices (see Fig.2 latency map 218 and [0028]: The source switch 202 maintains a latency map 218, which is depicted in FIG. 2 as a table. In the example latency map 218, the source switch 202 records a destination switch identifier (Dest), a port identifier (Port), a send time (TSend), and an effective latency time (TEff)).

Regarding claim 3, Ko in view of Kumar is applied as disclosed in claim 2 examined above. The combination of Ko and Kumar teaches a method the latency model specifies a latency value for at least one queue in one of the plurality of network devices. Furthermore, Ko teaches a method wherein the latency value is an exponentially weighted moving average of latency measurements for the at least one queue, wherein second INT data is used to derive a latency measurement of the latency measurements for the at least one queue, wherein the second INT data is received from the network device prior to the INT data (see [0035-36]: In one implementation, the effective latency time measure is computed using a weighted combination of the previous effective latency time (e.g., TL1 from FIG. 2 for the upper route) and the round trip latency time of the most recent round trip on route … the effective latency time measure TL3 may be computed using the following example algorithm: TL3=A*TL1+B*(T3−T1), where A and B are weights).

Regarding claim 4, Ko in view of Kumar is applied as disclosed in claim 1 examined above. The combination of Ko and Kumar teaches a method comprising identifying a congestion point in the network using an updated latency model and at least a portion of the INT data. Furthermore, Ko teaches a method wherein the congestion point is identified using a latency value in the latency model and a latency measurement derived from the INT data (see [0044]: In one implementation, the latency map 918 also stores thresholds on a per-route basis. If the source switch 902 detects that the TEff associated with a route used by a flow exceeds the threshold set for the route, then the source switch 902 triggers a re-routing operation; see also [0050]: For example, receipt of a congestion signal from a switch in the network may constitute a latency condition. Alternatively, an effective latency time stored in the latency map that exceeds a configured latency threshold may constitute a latency condition).

Regarding claim 5. Ko in view of Kumar teaches the limitations of claim 4 as examined above. The combination of Ko and Kumar further teaches a method wherein the congestion point is identified when the latency measurement exceeds the latency value (Ko – see [0044]: detecting that the TEff associated with a route used by a flow exceeds the threshold set for the route). 

Regarding claim 7, Ko in view of Kumar teaches the limitations of claim 4 examined above. The combination of Ko and Kumar further teaches a method wherein the congestion point is an egress queue on one of the plurality of network devices (Ko – see [0041]: the switch 808 has logic (e.g., firmware and/or hardware) configured to detect congestion at its egress ports).

Regarding claim 12, Ko in view of Kumar teaches the limitations of claim 1 as examined above. The combination of Ko and Kumar teaches a method comprising initiating a remediation action based on the validation. Ko further teaches a method wherein the remediation action comprises issuing a congestion notification (see [0041]: In one implementation, the switch 808 has logic (e.g., firmware and/or hardware) configured to detect congestion at its egress ports and can therefore notify the source switch 802 of the congestion).

Regarding claim 14, Ko in view of Kumar teaches the limitations of claim 1 examined above. The combination of Ko and Kumar teaches a method comprising initiating a remediation action based on the validation. Ko further teaches a method wherein the remediation action comprises initiating a corrective action on the network (see [0052]: If the decision operation 1108 finds a better route (e.g., one with a lower effective latency time than the existing route), then a rerouting operation 1110 adjusts congestion mapping in the source switch, which results in redirection of one or more flows to the better route (e.g., by modifying the routing table in the switch to route packets along the new route)).

Regarding claim 15, Ko in view of Kumar teaches the limitation of claim 14 examined above. The Ko-Kumar combination further teaches a method wherein the corrective action comprises modifying an operation of at least one network device in the network (Ko - see [0052]: modifying the routing table in the switch to route packets along the new route).


Regarding claim 16, Ko teaches a method for managing a network, the method comprising: 
receiving, by a network monitoring system, network data from the network (see [0005]: The latency probe packets (i.e. network data) are periodically sent to various flow destinations and returned to the switch at the flow source; see also [0025]: To develop a latency map of either network (e.g., the LAN 102 or the SAN 104), the appropriate source switch periodically, or in response to an alternative probe condition, deploys latency probe packets along available routes in the network); 
identifying a congestion point in the network using a dynamically updated latency model and at least a portion of the network data (see Fig. 11 step 1104 YES and [0050]: detecting a latency condition, wherein the latency condition may be a congestion signal from a switch in the network; see also [0041]: For example, the switch 808 may be receiving more frame traffic than one of its output ports can transmit, such as influenced by a slow link between the switch 808 and the switch 810. In such a circumstance, the switch 808 can inform an administrative client (not shown), which can signal the source switch 802 through a management port, or otherwise signal the source switch 802 (directly or indirectly) of the congestion on a route used by the source switch 802 (see e.g., congestion signal 814); see [0005]: Implementations described and claimed herein address the foregoing problems by creating and dynamically updating a latency map of the network to adjust routing of flows. Further, the network is monitored to detect latency issues and trigger a dynamic adjustment of routing based on the latency map); 
obtaining flow tracking information (see [0034]: The source switch 402 receives the latency probe packets, recording a reception time stamp for each (e.g., T3 for the upper route through switch 408 and T4 for the lower route through switch 406). The source switch 402 uses the reception time stamp to compute an effective latency time for the route traveled by the latency probe packet. The source switch 402 uses the various effective latency times of its available routes when determining how to route a flow), wherein the flow information specifies the at least one flow associated with the congestion point (see [0044]: the source switch 902 detects that the TEff associated with a route used by a flow exceeds the threshold set for the route); and 
issuing, in response to the identifying, a congestion notification specifying the at least flow (see [0041]: In one implementation, the switch 808 has logic (e.g., firmware and/or hardware) configured to detect congestion at its egress ports and can therefore notify the source switch 802 of the congestion).
However, the Ko reference does not explicitly teach a method wherein the received network data represents in-band network telemetry (INT) data. 
In the same field of endeavor, Kumar teaches a method in accordance with the present invention, the method wherein the received network data represents in-band network telemetry (INT) data (see Page 2 third paragraph: Kumar describes an Inband Flow Analyzer (IFA) which is a mechanism to mark packets in a flow to enable collection of metadata regarding the analyzed flow. Furthermore, Fig. 1 on Page 6 shows an IFA based telemetry framework for collecting live traffic flow for analysis (see Page 5 lines 22-31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the embodiments of the Ko invention to include the teachings of Kumar, namely incorporating an In-band telemetry framework for generating in-band network telemetry for analysis by the monitoring system of Ko to arrive at the claimed invention. Incorporating Kumar into Ko would yield to several advantages, namely enabling production packets to directly report their experience inside a network, thereby facilitating unprecedented monitoring accuracy and precision.

Regarding claim 18, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied. 

Regarding claim 20, Ko teaches a network monitoring system operatively connected to a plurality of network devices in a network (see Fig. 1 switches 108, 110, 112, 114, 120, 122, 124, 126), comprising: 
a processor; 
memory comprising instructions, which when executed by the processor, perform a method, the method comprising: 
network data from the network (see [0005]: The latency probe packets (i.e. network data) are periodically sent to various flow destinations and returned to the switch at the flow source; see also [0025]: To develop a latency map of either network (e.g., the LAN 102 or the SAN 104), the appropriate source switch periodically, or in response to an alternative probe condition, deploys latency probe packets along available routes in the network); 
identifying a congestion point in the network using a dynamically updated latency model and at least a portion of the network data (see Fig. 11 step 1104 YES and [0050]: detecting a latency condition, wherein the latency condition may be a congestion signal from a switch in the network; see also [0041]: For example, the switch 808 may be receiving more frame traffic than one of its output ports can transmit, such as influenced by a slow link between the switch 808 and the switch 810. In such a circumstance, the switch 808 can inform an administrative client (not shown), which can signal the source switch 802 through a management port, or otherwise signal the source switch 802 (directly or indirectly) of the congestion on a route used by the source switch 802 (see e.g., congestion signal 814); see [0005]: Implementations described and claimed herein address the foregoing problems by creating and dynamically updating a latency map of the network to adjust routing of flows. Further, the network is monitored to detect latency issues and trigger a dynamic adjustment of routing based on the latency map); 
validating the congestion point using a queue depth report obtained from the network (see [0041]: For example, the switch 808 may be receiving more frame traffic than one of its output ports can transmit (i.e. queue depth report), such as influenced by a slow link between the switch 808 and the switch 810; see also [0044]: If the source switch 902 detects that the TEff associated with a route used by a flow exceeds the threshold set for the route (i.e. validating the congested point), then the source switch 902 triggers a re-routing operation, which evaluates the latency map, waits for an acceptable time to redirect the flow, and updates its routing table (not shown) to redirect the flow to a route with less latency); and 
initiating a remediation action based on the validation (see [0051-52]: If a latency condition is detected in the decision operation 1104, an evaluation operation 1106 evaluates the latency map to determine a new route. For example, the flow may be currently directed on a first route, and the source switch evaluates the latency map to identify another route that is available to the destination switch or port and has a lower effective latency time … If the decision operation 1108 finds a better route (e.g., one with a lower effective latency time than the existing route), then a rerouting operation 1110 adjusts congestion mapping in the source switch, which results in redirection of one or more flows to the better route (e.g., by modifying the routing table in the switch to route packets along the new route)).
However, the Ko reference does not explicitly teach a system wherein the received network data represents in-band network telemetry (INT) data. 
In the same field of endeavor, Kumar teaches an apparatus in accordance with the present invention, the apparatus wherein the received network data represents in-band network telemetry (INT) data (see Page 2 third paragraph: Kumar describes an Inband Flow Analyzer (IFA) which is a mechanism to mark packets in a flow to enable collection of metadata regarding the analyzed flow. Furthermore, Fig. 1 on Page 6 shows an IFA based telemetry framework for collecting live traffic flow for analysis (see Page 5 lines 22-31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the embodiments of the Ko invention to include the teachings of Kumar, namely incorporating an In-band telemetry framework for generating in-band network telemetry for analysis by the monitoring system of Ko to arrive at the claimed invention. Incorporating Kumar into Ko would yield to several advantages, namely enabling production packets to directly report their experience inside a network, thereby facilitating unprecedented monitoring accuracy and precision. 

Claims 6, 8, 9-11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20110267952) hereinafter Ko in view of Kumar et al. “Inband Flow Analyzer”, hereinafter Kumar, in further view of Holbrook et al. (US 20140269378) hereinafter Holbrook. 
Regarding claim 6, Ko in view of Kumar teaches the limitations of claim 4 examined above. The combination of Feng and Holbrook teaches a method wherein the congestion point is identified using a latency value in the latency model and a latency measurement derived from the INT data. However, the combination of Ko and Kumar does not explicitly disclose a method wherein the congestion point is identified when the latency measurement deviates from the latency value by more than an expected range.
In the same field of endeavor, Holbrook teaches a method in accordance with the present invention, the method wherein the congestion point is identified when the latency measurement deviates from the latency value by more than an expected range (see [0047]: In one embodiment, the depth is measured in “buffers”, where a buffer is an allocation unit within the ASIC. In one embodiment, the buffer can range from 50 to 500 bytes. As described above, the network element 302 can send notifications when the queue depth crosses a threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Ko-Kumar combination by incorporating the method of Holbrook suggesting identifying the congestion point when the latency measurement deviates from the latency value by more than an expected range to arrive at the claimed invention. The advantage of such combination would have been to provide an effective method for detecting microburst of congestion in the network by providing in-depth insight of packets inside a transmit queue, thereby adequately detecting congestion points on the network. 

Regarding claim 8, Ko in view of Kumar teaches the limitations of claim 1 as examined above. The Ko-Kumar combination teaches a method comprising validating the congestion point. However, the Ko-Kumar combination does not teach a method wherein validating the congestion point comprises determining whether a queue depth report associated with the congestion point has been received. 
In the same field of endeavor, Holbrook further teaches a method wherein validating the congestion point comprises determining whether a queue depth report associated with the congestion point has been received (see [0035]: Furthermore, other measures of congestion can be used to characterize the congestion (e.g., queue depth (e.g., number of bytes or packets in the queue); see [0066]: In this example, if the queue occupancy reaches at 100% queue depth, the actions performed in response to the queue depth will give an indication of the effect of the congestion).

Regarding claim 9, Ko in view of Kumar, in further view of Holbrook is applied as disclosed in claim 8 examined above. The Ko-Kumar-Holbrook further teaches a method wherein validating the congestion point comprises determining whether the queue depth report associated with the congestion point has been received within a validation window (Holbrook – see [0090]: The processes of FIGS. 7 and 8 can be used to determine a cause and effect of congestion for a queue group. For example and in one embodiment, these processes can snapshot the queue group for a period before and after the congestion event (e.g., 30 seconds prior and after the congestion event)).

Regarding claim 10, Ko in view of Kumar, in further view of Holbrook is applied as disclosed in claim 9 examined above. The Ko-Kumar-Holbrook further teaches a method wherein the validation window comprises a period of time that includes a time at which the congestion point was identified (Holbrook – see [0035]: polling period. Additionally, Holbrook teaches In one embodiment, a microburst is a period of congestion that is a short burst of network data that creates a short period of congestion on a port. In one embodiment, the lifetime of the microburst is smaller than the polling period of the dropped packet counters, which can make the microburst undetectable using a polling method to detect congestion).

Regarding claim 11, Ko in view of Kumar, in further view of Holbrook discloses the limitations of claim 10 examined above. Furthermore, the Ko-Kumar-Holbrook combination teaches a method wherein the validation window comprises a second time that is later than the time at which the congestion point was identified, wherein the queue depth report associated with the congestion point was received at the second time (Holbrook – see [0057]: By recording this queue group occupancy, the network congestion module 328 can record how the queue group 400 is utilized over time. In one embodiment, the recording of the queue group occupancy via the ASIC is performed with a periodicity that is smaller than the periodicity used by the control plane to poll the dropped counters).
 
Regarding claim 13, Ko in view of Kumar teaches the limitations of claim 12 examined above. However, the Ko and Kumar combination does not explicitly teach a method wherein:
obtaining flow tracking information for at least one network device in the network, wherein the congestion notification specifies at least one flow, wherein the flow tracking information specifies the at least one flow
In the same field of endeavor, Holbrook further teaches a method comprising: 
obtaining flow tracking information for at least one network device in the network, wherein the congestion notification specifies at least one flow, wherein the flow tracking information specifies the at least one flow (see [0037]: In this example, if the system administrator had sufficient information about the traffic flow from devices 206B and 206C, the system administrator may determine that the cause of the is the network data from device 206B and the network data transmitted by devices 206B and 206C are affected by the network congestion on port 212A).

Regarding claim 17, Ko in view of Kumar teaches the limitations of claim 16 examined above. The combination of Ko and Kumar teaches a method comprising identifying a congestion point in the network using a latency model and at least a portion of the INT data. However, the Ko-Kumar combination does not explicitly teach a method comprising:
making a determination that a queue depth report associated with the congestion point is not received during a validation window
In the same field of endeavor, Holbrook teaches a method in accordance with the present invention, the method comprising: 
making a determination that a queue depth report associated with the congestion point is not received during a validation window (Holbrook – see [0090]: The processes of FIGS. 7 and 8 can be used to determine a cause and effect of congestion for a queue group. For example, and in one embodiment, these processes can snapshot the queue group for a period before and after the congestion event (e.g., 30 seconds prior and after the congestion event)), wherein the determination does not prevent the congestion notification from being issued, and wherein the congestion notification specifies that the congestion point was not validated (Holbrook - see [0059]: In a further embodiment, the network congestion module 328 sends a notification to the system administrator that the sample occupants threshold 402B has been reached for this queue group 400; see also [0083]: If there is congestion for the queue group, process 700 gathers information and/or performs other actions for this queue group at block 708. In one embodiment, process 700 can perform one or more of many different actions to characterize the stored packets, characterize new enqueue packets, send a notification).

Regarding claim 19, Ko in view of Kumar teaches the limitation of claim 16 examined above. The combination of Ko and Kumar teaches a method comprising identifying a congestion point in the network using a latency model and at least a portion of the INT data. However, the Ko-Kumar combination does not explicitly teach a method wherein:
the congestion point is identified using a latency value in the latency model and a latency measurement derived from the INT data;
wherein the congestion point is identified when the latency measurement deviates from the latency value. 
In the same field of endeavor, the Holbrook reference teaches a method wherein: 
the congestion point is identified using a latency value in the latency model and a latency measurement derived from the INT data (Feng - see Page 212, Section I, 2nd paragraph: Queuing delay is determined by traffic load and available bandwidth, so queuing delay is a sign of bandwidth utilization and congestion level; see Page 213 Section III. A, 1st paragraph: We use INT technology to acquire the data about queuing delay of network traffic and use the programmable data plane and network traffic itself to measure network status in real time without introducing additional probing packets); and 
wherein the congestion point is identified when the latency measurement deviates from the latency value (Holbrook – see [0047]: determining that the queue depth has crossed a threshold. Holbrook further teaches that while the queue depth is not really the same thing as queue or packet latency, a deeper queue does tend to result in more latency, so there is value in giving the customer visibility into queue depth).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/            Examiner, Art Unit 2454           

  /GLENTON B BURGESS/              Supervisory Patent Examiner, Art Unit 2454